DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on June 23, 2022.
Claims 6 and 16 have been cancelled. Claims 1-5, 7-15 and 17-20 are pending.
Response to Arguments
Applicant’s arguments, see pages 5-8, filed June 23, 2022, with respect to claims 1-5, 7-15 and 17-20 have been fully considered and are persuasive.  The rejection of March 24, 2022 has been withdrawn. 
The examiner will note that the term “momentary” has been defined in the specification in paragraph 0067 where momentary is defined as being “brief, short-lived, temporary, transitory”.  The term is interpreted in light of the specification and the 112 rejection is withdrawn.
The examiner also notes that in the remarks on page 6 the applicant pointed to paragraph 0087 for the definition of the term “minimum”.  The examiner is interpreting the term to mean the lowest level or amount of something, since in paragraph 0087 the term minimum is defined as the lowest point on the curve in Fig. 3 that is the low noise level 30.  Therefore, the 112 rejection is withdrawn.

Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a system and method for synchrophasing aircraft engines having the steps of detecting by one or more sensors, a sensed vibration level associated with a first and second aircraft engine operating at a substantially same operating speed; commanding by the controller, one or more momentary changes in operating speed of the second aircraft engine until the sensed vibration level substantially reaches a target vibration level, the momentary changes in operating speed of the second aircraft engine being commanded irrespective of phase information associated with imbalances of the engines, wherein a magnitude of at least one of the one or more momentary changes in operating speed is related to a magnitude of a difference between the sensed vibration level and the target vibration level and the remaining structure and steps of claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655